Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-18, and 20-23 are allowed in view of Applicant’s arguments/amendments filed on 05/10/2021. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “transforming, by the computing device, the one or more viewing policies to a linear prioritized list of audience locations and respective actions to perform on a per user basis for presentation via the live linear programming, wherein the linear prioritized list organizes the one or more viewing policies where a higher priority viewing policy is performed when a user falls within multiple audience locations audiences for multiple viewing policies and the linear prioritized list of audience locations organizes audience locations with a higher priority as subsets of audience locations with a lower priority” and “removing, by the computing device, the one or more previous audience locations from the content stream audience location to generate a new audience location from within the content stream location that is different from audience in the linear prioritized list of audience locations” as recited in combination with other features with respect to independent claims 1, 17, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hasek (US 20130260796) - (¶0106) list of zip codes or other geographic identifiers referenced to an alternative programming content, as well as other information regarding a blackout or alternate programming event (such as when the event will occur, how long it will last, whether certain levels of subscribers may avoid a geographic restriction
Reinoso (US 20080066095) – (¶0047 and ¶0058) command or instructions from programmer to black out certain zip code areas

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 7:00AM-3:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/FRANK JOHNSON/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425